Title: The American Commissioners’ Letter of Credence to the Emperor of Morocco, 11 March 1785
From: Lee, Richard Henry,Jay, John
To: Sidi Mohammed (Muhammed)


        
          Duplicate
          [11 March 1785]
        
        To the Great, Noble and Imperial Sovereign, the Emperor of Morocco.—
        We the United States of America in Congress Assembled, being desirous of cultivating and establishing Peace and Harmony between your Majesty and our Nation, have appointed the Honorable John Adams late one of our Ministers Plenipotentiary for negotiating a Peace, and heretofore a Delegate in Congress from the State of Massachusetts, and Chief Justice of the said State; The Honorable Doctor Benjamin Franklin our Minister Plenipotentiary at the Court of Versailles, and late another of our Ministers Plenipotentiary for negotiating a Peace, and the Honorable Thomas Jefferson a Delegate in Congress from the State of Virginia, and late Governor of the said State, our Ministers Plenipotentiary, giving to them or a Majority of them full Power in our Name to negotiate and conclude a Treaty of Amity and Commerce with your Majesty; and we have also authorised them or the Majority of them to appoint such Agent in the said Business as Circumstances may in their Judgement render expedient.—
        We desire your Majesty to give full Credit to whatever shall be delivered to you by or from our said Ministers; and we hope you will readily concur with us in forming such a Treaty as may be permanent and mutually beneficial.
        We wish You Health and Prosperity.—
        Done in Congress at their Chamber in the City of New York on the eleventh Day of March one thousand seven hundred and eighty five, and signed by their Unanimous Order.—
        
          Richard Henry Lee. P.John JayChas Thomson secy.
        
      